Case 1:17-mc-00151-LPS Document 212-1 Filed 07/16/20 Page 1 of 4 PageID #: 6544




                                 EXHIBIT 1
Case 1:17-mc-00151-LPS Document 212-1 Filed 07/16/20 Page 2 of 4 PageID #: 6545


                                                               United States Department of State
                                                               Bureau of Western Hemisphere Affairs
                                                               Washington, D. C. 20520-6258




July 16,2020

Ethan P. Davis
Assistant Attorney General, Acting
Civil Division
U.S. Department of Justice
950 Pennsylvania A venue, N. W.
Washington, D.C. 20530

Cc: Andrea Gacki, Director, Office of Foreign Assets Control

                              Re: C,ystaflex Int '/ C01p. v. Bolivarian Rep. of Venezuela (D. Del.
                              C.A. No. 17-mc-151-LPS)

Dear Mr. Davis:

         I would appreciate your assistance in forwarding this letter to the District Court for the
District of Delaware. This letter is in response to the Court's invitation on December 12, 2019 to
file a Statement oflnterest concerning the United States' views on this matter.

       As the Special Representative for Venezuela since January 24, 2019, I, Elliott Abrams,
confirm the following:

        Facing an illegitimate regime led by Nicolas Maduro and an inner circle of corrupt
officials, Venezuela is in the midst of an unprecedented humanitarian, political and economic
crisis. This can be directly tied to a two-decade process, which Maduro continues today, in
which the government has destroyed democratic institutions, repressed free speech,
committed serious human rights abuses, and ruined the prosperity Venezuela once enjoyed.

        The regime has become a source of great instability in the entire region because this
continuing conduct has resulted in the greatest refugee crisis in Latin American history. More
than five million Venezuelans have left their country seeking freedom, sustenance, or both. This
wave has created great social and economic problems for the recipient nations: nearly two
million individuals in Colombia, roughly 800,000 in Peru, and an estimated 300,000 each in
Ecuador and in Chile. Moreover, the Maduro regime has built a close relationship with foreign
adversaries of the United States and which but for the regime's existence would have little
foothold in South America: Russia, China, and most recently Iran. That these relationships
include military and intelligence aspects makes them even more worrying for U.S. national
security.
Case 1:17-mc-00151-LPS Document 212-1 Filed 07/16/20 Page 3 of 4 PageID #: 6546




         There have been significant developments within Venezuela since 2018 that have
 precipitated a fundamental shift in U.S. policy. Fraudulent presidential elections in Venezuela in
 May 2018 failed to produce any winner. On January 23, 2019, the National Assembly, in its role
 as the only legitimate branch of government duly elected by the Venezuelan people, invoked the
 Venezuelan constitution to declare the office of the presidency vacant. 1 Consistent with the
 Venezuelan constitution, the President of the National Assembly, Juan Guaid6_, was swbrn in as
 Interim President of the country. On January 23, 2019, President Trump issued a public
 statement officially recognizing Guaid6 as the Interim President ofVenezuela. 2 The same day,
 Secretary of State Pornpeo also issued a statement concerning the United States' recognition of
 the "new Venezuelan government."1 On January 5, 2020, Secretary Pompeo
 congratulated Guaid6 on his re-election as president of the National Assembly, and confirmed:
 "The United States and 57 other countries continue to regard him as the legitimate leader of the
 National Assembly and thus the legitimate interim president ofVenezuela."4

          United States policy toward Venezuela is to support the full restoration of democracy,
 beginning with free, fair, and transparent presidential elections in which the Venezuelan people
 choose their leaders. To achieve this, the Secretary of State recently proposed a "Democratic
 Transition Framework" to resolve Venezuela's crisis that is rooted in a peaceful, democratic
 transition that calls for Maduro to step aside, and the establishment of a broadly acceptable,
 transitional government to administer free and fair presidential elections. This framework also
 sets forth a viable pathway for lifting Venezuela-related U.S. sanctions. 5

        Since recognizing the Guaid6 government on January 23, 2019, the U.S. government has
taken steps, including through additional economic sanctions, to ensure Maduro is not able to
liquidate in fire sales the financial assets of Venezuela that are located in United States
jurisdictions (and especially CITGO, the crown jewel ofPdVSA). The United States
government recognizes the authority of Interim President Guaid6 to preserve these assets. To
this end, the National Assembly and President Guaid6 have taken such steps, including by
appointing new ad hoc boards of directors for PdVSA, PDVH, and CITGO. The State
Department takes note of the Government of Venezuela's recent statements to this Court
regarding the current independence of these boards and has no reason fo doubt the veracity of
those representations.

        Insofar as interim President Guaid6 has responsibility over Venezuela's assets, he also
has responsibility for its liabilities. Unfortunately, as a result of years of mismanagement
through the regimes of former Presidents Chavez and Maduro, Venezuelan financial assets have
been imperiled. CITGO, as part of the U.S.-based assets ofPDVH and its parent
company PdVSA, is one such example of a national resource that has been placed in legal and
economic jeopardy as a result of the actions of former Venezuelan governments. Critical to U.S.
 1
  https://www.whitebouse.gov/briefings-statements/statement-president-donald-j-trump-recognizing-venezuelan-
national-assembly-president-iuan-guaido-interim•president-venezuela/
1
  Id
3
  https://www.state.gov/recognition-of-juan-guaido-as-venezuelas-interim-president/
4
  https://ve.usembassy.gov/the-united-states-congratulates-interim~president-juan-guaido-on-his-re-election-as-
president-of-the-national-assem bIy/
~ https://www.state.gov/democratic-transition-framework-for-venezuela/
Case 1:17-mc-00151-LPS Document 212-1 Filed 07/16/20 Page 4 of 4 PageID #: 6547




foreign policy, the United States assesses that the domestic legitimacy of the interim government
under Guaid6 would be severely eroded were a forced sale of CITGO to take place while the
illegitimate Maduro regime still attempts to cling to de facto power in Caracas. The efforts by
creditors to enforce judgments against Venezuela by taking immediate steps toward a conditional
sale of PdVSA's U.S.-based assets, including PDVH and CITGO, are detrimental to U.S. policy
and the interim government's priorities. Should these assets be advertised for public auction at
this time, the Venezuelan people would seriously question the interim government's ability to
protect the nation's assets, thereby weakening it and U.S. policy in Venezuela today.

         Whatever the eventual settlement of Venezuela's debts or the fate of other accounts or
assets, CITGO today is a special case. Every Venezuelan knows of this company and it is
viewed, as are Venezuela's oil reserves, as a central piece of the national patrimony. It is clear
that its loss through a forced sale in a U.S. court would be a great political victory for the
Maduro regime, which has already claimed that the United States and Guaid6 are conspiring to
'steal' CITGO. The impact on Guaid6, the interim government, and U.S. foreign policy goals in
Venezuela, would be greatly damaging and perhaps beyond recuperation.



                                                            Sincerely,

                                                        ~~
                                                            E_lliott Abrams




Elliott Abrams
Special Representative for Venezuela
United States Department of State
2201 C Street N.W.,
Washington D.C. 20520
